Citation Nr: 0800575	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-30 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Service connection for recurrent acute gastritis.

2.  Service connection for gastroesophageal reflux disease 
(GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel





INTRODUCTION

The veteran had active service from September 1977 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
recurrent acute gastritis and for GERD.  In March 2006, the 
Board remanded this matter for further evidentiary 
development.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has acute 
recurrent gastritis that is related to his active military 
service or any incident therein.

2.  The veteran is not shown to currently have GERD that is 
related to service or any incident therein.



CONCLUSIONS OF LAW

1.  Recurrent acute gastritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In July 2003, April 2006, and August 2006, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of the July 2003, April 
2006, and August 2006 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, an SOC and SSOC provided 
him with additional time to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

Received from the veteran in August 2007 was a SSOC Notice 
Response form in which he indicated he had more information 
or evidence to submit to support this appeal.  Along with 
this form, he submitted additional evidence which consisted 
of a statement in which he reiterated his claim that his 
acute gastritis had continued after service, even though he 
had not kept records of each recurrence.  He said that he has 
learned to self-diagnose and self-treat his symptoms.  The 
Board notes that this statement from the veteran is 
essentially a reiteration of his prior contentions; 
therefore, it need not be referred to the RO for initial 
review.  

In view of the foregoing, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied and the veteran has been notified (in 
the August 2006 letter) of the Dingess precedent, such 
matters are moot.

II.  Factual Background

Service medical records show that in December 1980, the 
veteran was hospitalized and treated for acute hemorrhagic 
gastritis.  It was noted that he had nausea and vomiting, 
followed by guaiac positive emesis which rapidly cleared with 
Mylanta and IV antibiotics.  There was a notation that it 
"may have been mild Mallory-Weiss".  He was discharged in 
excellent condition and placed on a temporary physical 
profile for light duty for one week.  He was seen for follow-
up approximately one week after discharge and he felt great, 
had no problems, no nausea or vomiting, and his stool was 
normal.  The assessment was that his condition had resolved. 




On a Report of Medical History prepared in March 1981 and May 
1982, in conjunction with evaluations marked as "separation 
examination", the veteran responded "yes" as to having or 
having had "stomach, liver, or intestine trouble", and it 
was noted that he was hospitalized in December 1980 for acute 
gastritis, hemorrhagic.  Both examinations for separation, 
dated in March 1981 and May 1982, were negative for any 
pertinent findings.  

A private medical record dated in May 1993 showed that the 
veteran was seen for a check-up and he reported some reflux-
type symptoms.  He reported two severe episodes of gastritis, 
one which required hospitalization approximately ten years 
prior.  He reported that his past medical history included a 
hospitalization for gastritis with ulcer bleed in 1981.  The 
assessment included GERD.  In July 1993 he was noted to have 
a past medical history of GERD.  

Additional private treatment records showed that in June 
2001, the veteran was seen for a follow-up visit and reported 
having abdominal pain for four days.  The assessment was 
dyspepsia and gastritis.  Later in June 2001, a double 
contrast upper GI and small bowel study was undertaken which 
revealed no reflux, hiatal hernia, esophagitis, or active 
ulcer disease. The study was described as negative.  Records 
dated in April and May 2002 showed that the veteran was seen 
for follow-up, and the diagnoses included gastritis.

On VA examination October 2002, a history of stomach problems 
in service was noted and it was reported that acute gastritis 
had last occurred in 1985, and that the episode resolved.  He 
reported having heartburn every other day and took medication 
for acid reflux.  Impressions of GERD and a history of 
recurrent acute gastritis, the last episode in 1985, were 
made.  An addendum to the VA examination reported showed that 
an upper endoscopy was apparently positive for benign 
neoplasia and for gastritis and hiatal hernia.

On VA examination in June 2007, the examiner noted that GERD 
had been diagnosed only after service, and that the veteran 
reported that the worse of his reflux symptoms were 
associated with his first divorce and since that became final 
in 2004, the reflux symptoms had completely resolved and had 
never recurred.  The examiner noted that the veteran's last 
significant symptoms were six months prior, and included 
abdominal pain and discomfort, which in the absence of any 
specific findings were referred to as dyspepsia.  The 
examiner noted that there were few diagnostic studies of 
record, and the only one available was the EGD of 2002 which 
showed mild gastritis.  The examiner noted that the in-
service diagnosis of gastritis was not based on any specific 
studies, but was a clinical diagnosis involving some 
conjecture.  The examiner indicated that it was "more likely 
than not that the veteran's current condition is a tendency 
to gastritis but with no actual clear symptoms in the past 6 
months".  The examiner also noted that although there was a 
period of several years when the veteran had GERD, there was 
no evidence of that since 2004.  

In summary, the examiner opined that "presuming the 
diagnosis of gastric in the service was correct", the issue 
was whether the veteran's current condition was causally 
related to the event in service.  The examiner noted that 
after the 1980 episode in service, the veteran reported that 
the next clear episode did not occur until in 1983 or 1984, 
and that there was no continuity of symptoms in those 
intervening years.  The examiner then opined that "the 
single isolated episode in service, without continuity, may 
have represented the same type of event, but resolved, and 
that later recurrences of gastritis later were not at least 
as likely as not causally related".  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As a 
general matter, service connection for a disability on the 
basis of the merits of such a claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship, or 
nexus, between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran essentially contends that he currently has 
gastritis and GERD which had their onset in service and have 
continued since service.  With regard to gastritis, although 
on the most recent VA examination in 2007, the diagnosis was 
dyspepsia and "a tendency to gastritis but with no actual 
clear symptoms in the past 6 months", the Board will find 
that the veteran has a current gastrointestinal disability in 
that regard.  Brammer, supra.  Thus, what is missing from the 
record is competent medical evidence showing that the 
veteran's current gastrointestinal disability is related to a 
disease or injury he incurred during his active military 
service.  A VA medical examination and opinion was sought on 
the specific issue of the probable etiology of any currently 
manifested gastrointestinal disability.  In June 2007, a VA 
examiner issued an opinion that, albeit awkward in its 
wording, is clear that the veteran's current gastrointestinal 
disorder is not related to service, or, more specifically, to 
the incident of acute, bleeding gastritis in service in 
December 1980.  There is no competent evidence to the 
contrary.

With regard to GERD, the VA examination report in 2007 noted 
that although there was a period of several years when the 
veteran had GERD, there was no evidence of that since 2004.  
Thus, it appears that there is no current disability of GERD.  
Brammer, supra.  The Board recognizes that the Court of 
Appeals for Veterans Claims recently held that the presence 
of a chronic disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, No. 
05-0468 (Vet. App. June 21, 2007).  However, where the 
evidence fails to show chronicity of the claimed disorder at 
any time or where the evidence fails to show a nexus between 
the claimed disability and service many years before, that 
holding would not be applicable.  In this case, service 
medical records show no complaint of or treatment for GERD, 
and post-service treatment records show that the veteran was 
treated for GERD in 1993, and reported that he last had 
reflux symptoms in 2004, but none since then.  The most 
recent VA examination, as noted above, shows no evidence of 
GERD since 2004.  Moreover, there is no other competent 
evidence of GERD of record, including during and after 
service.  Thus, the competent evidence of record fails to 
show chronicity of GERD at any time, and there is no 
competent evidence of record linking the veteran's GERD to 
service.  McClain, supra.

Full consideration has been given to the veteran's own 
assertions that he has gastritis and GERD which are related 
to service; however, the veteran is a layperson, and as such 
he has no competence to render a medical opinion on diagnosis 
or etiology of a condition.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Lay statements may, however, serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau, supra; Buchanan, supra.  Here, if the 
veteran had ongoing gastrointestinal symptoms from service to 
the present, he would certainly be competent to report of 
those symptoms.  However, the Board does not believe that a 
gastrointestinal disorder, as contrasted with 
gastrointestinal symptoms including abdominal pain, reflux, 
etc. are subject to lay diagnosis.  That is to say, the Board 
finds no basis for concluding that a lay person would be 
capable of discerning what disorder his gastrointestinal 
difficulties represented, in the absence of specialized 
training.  The veteran has not established any specialized 
training for such qualifications.

Based upon the foregoing and the lack of competent medical 
evidence of a nexus between any current gastrointestinal 
disability to service or to any in-service disease or injury, 
the Board concludes that veteran is not entitled to service 
connection for 

acute recurrent gastritis or GERD.  As the preponderance of 
the evidence is against the claims, the benefit-of-the-doubt 
rule does not apply, and the claims for service connection 
for acute recurrent gastritis and for GERD must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for recurrent acute gastritis is denied.

Service connection for GERD is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


